DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1245, 1696, 1691, and 2262.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is meant by a energy utilization state and a vehicle satisfaction state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US Patent No: 6,188,945 B1, hereinafter Graf) in view of Grichnik et al. (US Pub No: 2009/0112334 A1, hereinafter Grichnik) and Pouliot (WO 2018094375 A1, hereinafter Pouliot).
Regarding Claim 1:
	Graf discloses:
A method for optimizing operation of a continuously variable vehicle powertrain of a vehicle, the method comprising.  Column 7, lines 1 -13 describes a particular operating state in the transmission can affect the calculation of the transmission ratio.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level represented by blocks 8-11 in figure 2.  Column 1, lines 26 – 41 describes that the goal of the overriding optimization is to optimize parts of the system embodied by the engine control unit, electronic accelerator pedal, and transmission control unit to reduce fuel consumption and improve the drivability.
wherein at least a portion of the operational states is based on a state of the continuously variable powertrain of the vehicle.  Column 7, lines 1 -13 describes a particular operating state in the transmission can affect the calculation of the transmission ration.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be 
Graf does not disclose a first network of a hybrid neural network on at least one processor, executing the first network classifying a plurality of operational states of the vehicle and a second network of the hybrid neural network that executes a second network descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle.
	Grichnik teaches:
executing a first network of a hybrid neural network on at least one processor, 
the first network classifying a plurality of operational states of the vehicle.  
Paragraph [0070] describes hybrid neural network that includes a neural node that has an activation function which produces an output, a state of activation, based on an input.  Paragraph [0030] describes measured parameters can include sensing parameters indicative of the state of a component of a machine, such as an engine.  Paragraph [0091] describes that these can be applied to components such as “emission, engine, transmission, navigation, and/or control.”
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf to 
	Pouliot teaches:
and executing a second network of the hybrid neural network on the at least one processor, the second network processing inputs that are descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle.  Paragraph [0065] describes a sensed user data 916 from a user or occupant behavior and state information sensed by the on-board computer in the vehicle 120.  This includes data such as current or historical user driving behavior, historical user route, destination, waypoint preferences, user identities, and the like.  This is equivalent to a detected condition associated with an occupant of the vehicle for a classified operation state of the vehicle.  Paragraphs [0080] and [0138] describes that aspects of the above invention can be performed using a neural network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf and Grichnik to incorporate the teachings of Pouliot to show a second network of the hybrid neural network that executes a second network descriptive of the vehicle and of at least 
	Graf and Pouliot teach:
wherein the processing the inputs by the second network causes optimization of at least one operating parameter of the continuously variable powertrain of the vehicle for a plurality of the operational states of the vehicle.  Paragraph [0065] of Pouliot describes a sensed user data 916 from a user or occupant behavior and state information sensed by the on-board computer in the vehicle 120.  This includes data such as current or historical user driving behavior, historical user route, destination, waypoint preferences, user identities, and the like.  This is equivalent to a detected condition associated with an occupant of the vehicle for a classified operation state of the vehicle.  Paragraphs [0080] and [0138] of Pouliot describe that aspects of the above invention can be performed using a neural network.
Column 7, lines 1 -13 of Graf describes a particular operating state in the transmission can affect the calculation of the transmission ration.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level represented by blocks 8-11 in figure 2.  Column 6, lines 50 – 67 of Graf describes that this invention considers internal specified operation states of the controlled units in the drive train.  Column 1, lines 26 – 41 of Graf describes that the goal of 

Regarding Claim 2:
	Graf and Pouliot teach:
The method of claim 1 wherein the vehicle comprises an artificial intelligence system, the method further comprising automating at least one control parameter of the vehicle by the artificial intelligence system. Paragraph [0065] of Pouliot describes a sensed user data 916 from a user or occupant behavior and state information sensed by the on-board computer in the vehicle 120.  This includes data such as current or historical user driving behavior, historical user route, destination, waypoint preferences, user identities, and the like.  This is equivalent to a detected condition associated with an occupant of the vehicle for a classified operation state of the vehicle.  Paragraphs [0080] and [0138] of Pouliot describe that aspects of the above invention can be performed using a neural network.
Column 7, lines 1 -13 of Graf describes a particular operating state in the transmission can affect the calculation of the transmission ration.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level 

Regarding Claim 6:
	Graf discloses:
The method of claim 2 further comprising optimizing, by the artificial intelligence system, an operating state of the continuously variable powertrain of the vehicle based on the optimized at least one operating parameter of the continuously variable powertrain by adjusting at least one other operating parameter of a transmission portion of the continuously variable powertrain.  Column 7, lines 1 -13 of Graf describes a particular operating state in the transmission can affect the calculation of the transmission ration.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level represented by blocks 8-11 in figure 2.  Column 6, lines 50 – 67 of Graf describes that this invention considers internal specified operation states of the controlled units in the drive train.  

Regarding Claim 10:
	Graf discloses:
The method of claim 6 further comprising optimizing, by the artificial intelligence system, the operating state of the continuously variable powertrain by processing data sourced from in-vehicle sensors.  Column 3, lines 24 - 38 and figure 2 describe circuits 2-5 and other circuit components from the drive train control system 1 are supplied with the signals from various sensors in the motor vehicle.  This describes receiving data from the in-vehicle sensors. 

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Fukumoto (US Patent No: 10,126,743 B2, hereinafter Fukumoto).
Regarding Claim 3:
	Graf, Grichnik, and Pouliot do not teach a semi-autonomous vehicle.
Fukumoto teaches:
The method of claim 2 wherein the vehicle is at least a semi-autonomous vehicle.  Column 3, lines 18 – 54 describes an autonomous driving switch and an autonomous driving start button.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf. Grichnik, and Pouliot to incorporate the teachings of Fukumoto to show a semi-autonomous vehicle.  One would have been motivated to do so to reduce user operation of the vehicle.
	Claim 5 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 4:
	Graf, Grichnik, and Pouliot do not teach a vehicle being automatically routed.
Fukumoto teaches:
The method of claim 3 wherein the vehicle is to be automatically routed.  Column 4, line 59 to column 5, line 24 describes that autonomous driving control is performed in all road sections.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Fukumoto to show a vehicle being automatically routed.  One would have been motivated to do so because it allows the vehicle to travel without user input.

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Fink et al. (US Patent No: 10,289,618 B2, hereinafter Fink).
Regarding Claim 7:
Graf, Grichnik, and Pouliot teach the above inventions in claim 2.  Graf, Grichnik, and Pouliot do not teach processing social data from a plurality of social data sources.
Fink teaches:
The method of claim 6 further comprising optimizing, by the artificial intelligence system, the operating state of the continuously variable powertrain by processing social data from a plurality of social data sources.  Column 17, lines 62 – 67 describes providing search results from social media searches, which means that the search system processes social data.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Fink to show processing social data from a plurality of social data sources.  One would have been motivated to do so to access remote data that could aid in controlling a vehicle and optimizing the CVT for a route.

Regarding Claim 16:
	Grichnik and Fink teach:
The method of claim 2 wherein the first network of the hybrid neural network is to process a plurality of social data from social data sources to classify the plurality of operational states of the vehicle.  Paragraph [0070] of Grichnik describes 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Fink to show processing social data from a plurality of social data sources.  One would have been motivated to do so to access remote data that could aid in controlling a vehicle and optimizing the CVT for a route.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of MacCarthaigh (US Patent No: 10,122,692 B2, hereinafter MacCarthaigh).
Regarding Claim 8:
Graf, Grichnik, and Pouliot teach the above inventions in claim 6.  Graf, Grichnik, and Pouliot do not teach processing data sourced from a stream of data from unstructured data sources.
MacCarthaigh teaches:
The method of claim 6 further comprising optimizing, by the artificial intelligence system, the operating state of the continuously variable powertrain by processing data sourced from a stream of data from unstructured data sources.  Column 28, lines 4 – 25 describe that can access and retrieve unstructured data from unstructured servers.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of MacCarthaigh to show processing data sourced from a stream of data from unstructured data sources.  One would have been motivated to do so because an AI system needs data such a geo-spatial data, audio, and weather data to improve the function of a CVT.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik, Pouliot, and Fukumoto and further in view of Khaligh et al. (US Patent No: 10,152,875, hereinafter Khaligh).
Regarding Claim 9:
	Graf, Grichnik, Pouliot, and Fukumoto do not teach data sourced from wearable devices.
Khaligh teaches:
The method of claim 6 further comprising optimizing, by the artificial intelligence system, the operating state of the continuously variable powertrain by processing data sourced from wearable devices.  Column 5, line 40 to column 6, line 13 describes an electric bicycle 110 that interacts with a wireless device 200.  This describes that the wireless device 200 implements an unexpected event detection 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, Pouliot, and Fukumoto to incorporate the teachings of Khaligh to show processing data sourced from wearable devices.  One would have been motivated to do so to generate an alert message upon identification of the unexpected event (Abstract of Khaligh).

Regarding Claim 12:
	Graf, Grichnik, Pouliot, and Fukumoto do not teach data sourced from a headset.
Khaligh teaches:
The method of claim 6 further comprising optimizing, by the artificial intelligence system, the operating state of the continuously variable powertrain by processing data sourced from rider headgear.  Column 5, line 40 to column 6, line 13 describes an electric bicycle 110 that interacts with a wireless device 200.  This describes that the wireless device 200 implements an unexpected event detection system 250 as a computer implemented system.  The embodiments describe that the wireless device 200 can be a wearable device and a headset.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, Pouliot, and Fukumoto to incorporate the teachings of Khaligh to show processing data sourced from a headset.  One would have been motivated to do so to generate an alert message upon identification of the unexpected event (Abstract of Khaligh).

Regarding Claim 13:
Graf, Grichnik, Pouliot, and Fukumoto do not teach data sourced from a rider voice system.
Khaligh teaches:
The method of claim 6 further comprising optimizing, by the artificial intelligence system, the operating state of the continuously variable powertrain by processing data sourced from a rider voice system.  Column 6, lines 13 to 38 describe a microphone 208 that allows the ride to input verbal or auditory commands.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, Pouliot, and Fukumoto to incorporate the teachings of Khaligh to show processing data sourced from a rider voice system.  One would have been motivated to do so to generate an alert message upon identification of the unexpected event (Abstract of Khaligh).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Celia, Pouliot, and Fukumoto and further in view of Khaligh and Patil et al. (US Pub No: 2018/0053413 A1, hereinafter Patil).
Regarding Claim 11:
	Graf, Grichnik, Pouliot, and Fukumoto do not teach data sourced from a rider helmet.
Khaligh teaches:
The method of claim 6 further comprising optimizing, by the artificial intelligence system, the operating state of the continuously variable powertrain by processing data sourced from a rider helmet.  Column 5, line 40 to column 6, line 13 describes an electric bicycle 110 that interacts with a wireless device 200.  This describes that the wireless device 200 implements an unexpected event detection system 250 as a computer implemented system.  The embodiments describe that the wireless device 200 can be a wearable device and a headset.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, Pouliot, and Fukumoto to incorporate the teachings of Khaligh to show processing data sourced from a headset.  One would have been motivated to do so to generate an alert message upon identification of the unexpected event (Abstract of Khaligh).
	However, Khaligh does not teach a helmet.
	Patil teaches:
		a helmet.  Paragraph [0064] describes a helmet.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Celia, Pouliot, Fukumoto, and Khaligh to incorporate the teachings of Patil to show a helmet.  One would have been motivated to do so because those who ride electric bikes need a helmet for safety.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Ito et al. (US Pub No: 2019/0276037 A1, hereinafter Ito).
Regarding Claim 14:

Ito teaches:
The method of claim 2 further comprising operating, by the artificial intelligence system, a third network of the hybrid neural network to predict a state of the vehicle based at least in part on at least one of the classified plurality of operational states of the vehicle and at least one operating parameter of the transmission.  Paragraph [0158] describes artificial intelligence that has a traveling state adjustment section.  Paragraph [0196] describes that the traveling state adjustment section 465 switches each parameter and map described above to another parameter and map prepared beforehand.  This includes a throttle device control parameter, a fuel injection map, and an ignition timing parameter.  Paragraph [0130] that an additional parameter can include a temperature sensor 436 detects the temperature of an engine or of a drive system of a transmission.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Ito to show a third network that predicts the state of the vehicle based on one of the classified plurality of operational states of the vehicle at least one operating parameter of the transmission.  One would have been motivated to do so to optimize the operation of the transmission and engine when in each state, such as driving and idling.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Gardes et al. (US Patent No: 6,694,054 B1, hereinafter Gardes).
Regarding Claim 15:
Graf, Grichnik, and Pouliot teach the above inventions in claim 2.  Graf, Grichnik, and Pouliot do not teach a structure-adaptive network to adapt a structure of the first network responsive to a result of operating the first network of the hybrid neural network.
Gardes teaches:
The method of claim 2 wherein the first network of the hybrid neural network comprises a structure-adaptive network to adapt a structure of the first network responsive to a result of operating the first network of the hybrid neural network.  Column 6, lines 9 – 19 describes neuronal network which can be broken down into two phases: the learning and test phases.  Column 6, lines 33 – 46 describes adaptive structure networks that can be integrated into this neuronal, or learning network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Gardes to show a structure-adaptive network to adapt a structure of the first network responsive to a result of operating the first network of the hybrid neural network.  One would have been motivated to do so to allow to generalize themselves according to a given problem using adaptive strategies.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Fousek et al. (US Pub No: 2015/0317990 A1, hereinafter Fousek).
Regarding Claim 17:
Graf, Grichnik, and Pouliot teach the above inventions in claim 2.  Graf, Grichnik, and Pouliot do not teach a portion of a hybrid neural network is a convolutional neural network.
Fousek teaches:
The method of claim 2 wherein at least a portion of the hybrid neural network is a convolutional neural network.  Paragraph [0015] describes a hybrid neural network that includes a combination of a convolutional neural network (CNN) with a deep neural network (DNN).
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Fousek to show a portion of a hybrid neural network is a convolutional neural network.  One would have been motivated to do so to produce highly accurate recognition results and to eliminate the need for manual feature extraction.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Iwamura et al. (US Pub No: 2015/0298565 A1, hereinafter Iwamura).
Regarding Claim 18:

Iwamura teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle maintenance state.  Paragraph [0284] describes a non-operation state for maintenance, which is equivalent to a maintenance state.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Iwamura to show a vehicle maintenance state.  One would have been motivated to do so that the vehicle is limited in power and function to limit damage while being worked on.

Regarding Claim 20:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle operating state.
Iwamura teaches:
The method of claim 1 wherein at least one of the classified states of the vehicle is a vehicle operating state.  Paragraph [0284] describes setting the charging station to an operation state.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Iwamura to show a vehicle operation state.  .
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Followell et al. (US Pub No: 2019/0156596 A1, hereinafter Followell).
Regarding Claim 19:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle health state.
Followell teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle health state.  Paragraph [0023] operation states being experienced by vehicle 100, such as (takeoff, landing, cruising, and health states for individual systems.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Followell to show a vehicle health state.  One would have been motivated to do so to enable predictive maintenance of various components of the vehicle ([0002] of Followell).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Krause et al. (US Pub No: 2012/0016551 A1, hereinafter Krause).
Regarding Claim 21:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle energy utilization state.
Krause teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle energy utilization state.  Paragraph [0041] describes a vehicle that can operate in different energy states, and therefore be in different energy utilization states.  This paragraph describes a low energy usage state when the vehicle is motionless or not drawing significant amount of energy from the onboard energy storage system 202.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Iwamura to show a vehicle energy utilization state.  One would have been motivated to do so to control the amount of energy a vehicle is using so it does not overstress the battery or motor.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Sills et al. (US Pub No: 2017/0025983 A1, hereinafter Sills).
Regarding Claim 22:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle charging state.
Sills teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle charging state.  Paragraph [0022] describes a vehicle in a charging operational state.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Sills to show a vehicle charging state.  One would have been motivated to do so to allow an EV to charge without damaging other components.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Kim (US Pub No: 2016/0297309 A1, hereinafter Kim).
Regarding Claim 23:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle satisfaction state.
Kim teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle satisfaction state.  Paragraph [0060] describes an operation state.  Paragraph [0061] describe maximizing user satisfaction.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Kim to show a vehicle satisfaction state.  One .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Atluri et al. (US Pub No: 2018/0050686 A1, hereinafter Atluri).
Regarding Claim 24:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle component state.
Atluri teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle component state.  Paragraph [0062] describes a component state of each of a plurality of system components.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Atluri to show a vehicle component state.  One would have been motivated to do so to show details of particular components ([0013] of Atluri).

Regarding Claim 25:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle sub-system state.
Atluri teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle sub-system state.  Paragraph [0047] describes a sub-system state of health.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Sills to show a vehicle sub-system state.  One would have been motivated to do so to monitor various sub-systems within the vehicle.

Claim 26 is  rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Heap et al. (US Patent No: 9,493,168 B1, hereinafter Heap).
Regarding Claim 26:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle powertrain system state.
Heap teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle powertrain system state.  Column 6, lines 55 – 61 describe powertrain states.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Sills to show a powertrain system state.  One would have been motivated to do so to monitor the powertrain health and operation.

27 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Pedersen et al (US Pub No: 2019/0294159 A1, hereinafter Pedersen).
Regarding Claim 27:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle braking system state.
Pedersen teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle braking system state.  Paragraph [0059] describes a braking system state.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Pedersen to show a vehicle braking system state.  One would have been motivated to do so to monitor the braking system health and operation.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Sah et al. (US Pub No: 2009/0112429 A1, hereinafter Sah).
Regarding Claim 28:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle clutch system state.
Sah teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle clutch system state.  Paragraph [0044] describes a clutch state evaluation of the clutch and a clutch wear health estimate.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Sah to show a vehicle clutch system state.  One would have been motivated to do so to monitor the clutch system health and operation

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Ismail et al. (US Pub No: 2003/0145647 A1, hereinafter Ismail).
Regarding Claim 29:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle lubrication system state.
Ismail teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle lubrication system state.  Paragraph [0014] describes a bypass valve 18 that allows oil in the lubrication system 10 to pass into a measurement chamber 20 in which an oil condition sensor 22 is installed.  This measures the condition of the oil.  This is equivalent to the claim because it measures the lubrication system state.
 to incorporate the teachings of Ismail to show a vehicle lubrication system state.  One would have been motivated to do so to alert owners in a timely fashion when maintenance should be performed based on the actual condition of the oil ([0002] of Ismail)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Carlson (US Pub No: 2018/0027215 A1, hereinafter Carlson).
Regarding Claim 30:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle transportation infrastructure system state.
Carlson teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle transportation infrastructure system state.  Paragraph [0021] describes maintenance condition of assets in the transportation of infrastructure.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Carlson to show a vehicle transportation infrastructure system state.  One would have been motivated to do so to monitor road closures, accidents, and other changes on the road.

31 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Chiba (US Pub No: 2018/0208211 A1, hereinafter Chiba).
Regarding Claim 31:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle driver state.
Chiba teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle driver state.  Paragraph [0047] describes a driver state.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Chiba to show a vehicle driver state.  One would have been motivated to do so to determine how comfortable and healthy the driver is.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Grichnik and Pouliot and further in view of Cronin et al. (US Pub No: 2018/0203455 A1, hereinafter Cronin).
Regarding Claim 32:
Graf, Grichnik, and Pouliot teach the above inventions in claim 1.  Graf, Grichnik, and Pouliot do not teach a vehicle rider state.
Cronin teaches:
The method of claim 1 wherein at least one of the classified plurality of operational states of the vehicle is a vehicle rider state.  Paragraph [0052] describes obtaining rider state information
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Cronin to show a vehicle rider state.  One would have been motivated to do so to determine how comfortable and healthy the rider is.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keller et al. (US Pub No: 2016/0098561 A1): An apparatus for testing, inspecting or screening an electrically powered device for modified or unmodified hardware, firmware or software modifications including Malware, Trojans, adware, improper versioning, worms, or virus and the like, includes an antenna positioned at a distance from the electrically powered device and a signal receiver or sensor for examining a signal from the electrically powered device. The receiver or sensor collects unintended RF energy components emitted by the electrically powered device and includes one or more processors and executable instructions that perform analysis in a response to the acquired signal input while the electrically powered device is active or powered. The characteristics of the collected RF energy may be compared with RF energy characteristics of an unmodified device. The comparison determines one of a modified, unmodified or score of certainty of modified condition of the electrically powered device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665